Nichols, Presiding Judge.
Wendell Fowler and Dan Corbin, Jr., were jointly indicted, tried 'and convicted for the offense of burglary. They were given onet to five years on each of the five counts of the indictment. Motions for new trial, based upon the general grounds only, were filed by each defendant, each of which was overruled by the trial court. To such adverse'ruling each defendant excepts and assigns error. Held:
Evidence that stolen goods were found in the possession of the defendants without such possession being satisfactorily explained, along with evidence of a conspiracy existing between the defendants, coupled with the additional evidence of both defendants having fled the house where the stolen goods were located upon the approach of police officers, was sufficient to authorize the verdict.

Judgment affirmed.


Frankum and Jordan, JJ., concur.

*480Decided October 15, 1963.
Walter M. Henritze, Jr., W. L. Gower, for plaintiffs in error.
William T. Boyd, Solicitor General, J. Walter LeCraw, Paul Ginsberg, contra.